Citation Nr: 1227962	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-46 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include of both great toes.  

2.  Entitlement to service connection for tumors of the torso and upper extremities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

First,  VA must afford the Veteran an examination to determine the nature of any tumors of the torso or upper extremities, or residuals thereof.  Service connection has already been established for basal cell carcinoma and squamous cell carcinoma as due to ultraviolet light exposure during service.  Currently a disability rating is in place that takes into consideration carcinoma of the face.  If the examiner determines that the Veteran has basal cell carcinoma and squamous cell carcinoma, or residuals of basal cell carcinoma and squamous cell carcinoma, of the torso or upper extremities, then the RO must issue a rating decision that addresses compensation due the Veteran for the additional tumors or residuals of such tumors.  If there are any other types of tumors, or residuals of any other types of tumors, of the upper extremities and torso, an expert opinion must be obtained as to whether such disability had onset during his active service or was caused by his active service.  

Second, VA must afford the Veteran an examination to determine if he has any disability of his feet, including of either great toe.  If he does have such disability other than pes planus, the examiner must provide an expert opinion as to whether such disability had onset during his active service or was caused by his active service.  If he has pes planus, the examiner must provide an expert opinion as to whether his pes planus noted on entrance examination in May 1975 worsened during service, and if so, whether there is clear and unmistakable evidence that such worsening was due to the natural progression of the pes planus.  

Now the Board provides a more detailed explanation of the history of this case for reference by the RO/AMC and the examiners.  


Tumors of the bilateral arms and torso

Service treatment records document that a dermatology consult was requested in May 1979 following the Veteran's report of a mass on the right side of the abdomen and a mass of his left lower arm.  Provisional diagnosis was inclusion cysts.  The consult impression was lipoma versus inclusion cyst / benign asymptomatic.  The cysts were also noted on the May 1979 report of medical examination for the purpose of release from active duty.  

The Veteran first claimed entitlement to service connection for a skin disease, skin cancer, in April 2004.  In that claim, he asserted that he contracted cancer of the skin of his face from a sunburn while serving in the U.S. Navy in 1977.  He first referred to ionizing radiation in an August 2005 notice of disagreement with the RO's initial denial of that claim, as follows:  "This condition was caused by severe sunburn to me while on Marshall Atoll Islands which were still radioactive."  The rest of his disagreement focused on sun exposure.  

August 2005 VA treatment notes include results of examination of his skin.  There were numerous red, scaly papules on the right forearm and arm and widespread erythema and a few crusted papules of the upper back and shoulders, and one stuck on brown papule of the chest.  December 2005 VA treatment notes document the Veteran's report of a red rash of the back and submammary area.  Physical examination revealed excoriations on the shoulders, erythematous macules and papules of the upper back and erythematous macules and papules submammary.  The assessment was pruritis / atopic dermatitis.  

In a June 2006 letter, the Veteran reported that during July or August 1977 he was sent to the Marshall Islands (Eniwetok Atoll) to deliver supplies and was permitted to disembark the ship and explore the area.  He testified that while on the island he discovered that it was a nuclear test site and that he had a sunburn.  He contended that the intense rays of the sun and the high radiation levels in the Marshall Islands during the summer of 1977 caused a severe sunburn and this led to his skin cancer.  

In March 2007, the Veteran testified before a Veterans Law Judge with regard to that specific claim.  He testified that he made a trip to an island near the equator, was allowed to roam the island, and incurred a sunburn.  When asked by the Veterans Law Judge about the history of the island, the Veteran testified as follows:  

Well while I was on the island by talking to a few people it was a site where they tested nuclear bombs during the 40s and 50s and we talked and . . . the two main islands where they dropped the bulk of bombs, and it was very toxic and they removed I forgot how many tons of toxic debris off of that island and moved it to a more toxic area and supposedly they were tong to bury it under a thick area of cement is what I was told while I was there.

He also testified that a Dr. "M.," a dermatologist who diagnosed basal cell carcinoma of his head, made him aware that his location near the equator also placed him in the area where nuclear and atomic bombs were set off on the islands and that "even though it was several years later, the levels were still extremely . . . more severe for someone given sunburn there than anywhere else of having severe skin issues in the future and my burn was so bad."

In August 2007, the RO received the Veteran's claim of entitlement to service connection for psoriasis, eczema, pruritus, and folliculitis as related to his sunburn while in service and his visits to the Marshall Islands in 1977:  He also claimed entitlement to service connection for tumors of his left thigh, neck, bilateral arms and torso as secondary to being exposed to radiation while on the Marshall Islands in 1977.  

In a letter dated in September 2007, the Veteran stated that he reported to the U.S.S. Frederick, LST-1184 in November 1975 and served there until his release from active duty.  He reported that in July 1977, the ship was sent to Eniwetok, he explored the island, and was sunburned.  

In an October 2007 decision, the Board addressed the Veteran's appeal as to the issue of entitlement to service connection for basal cell carcinoma and squamous cell carcinoma (claimed as cancers of the face).  The Order of the Board was "Service connection for basal cell carcinoma and squamous cell carcinoma is granted."  

In a March 2008 rating decision, the RO denied service connection for psoriasis, eczema, pruritis, and folliculitis and denied service connection for status post benign mass excision left thigh (claimed as tumor left thigh due to radiation exposure), tumors of bilateral arms and torso (claimed as due to radiation exposure), and status post nonspecific hyperplasia excision from neck (claimed as tumor of neck due to radiation exposure).  

In an April 2008 rating decision, the RO implemented the Board's decision, granting service connection for basal cell carcinoma and squamous cell carcinoma.  

September 2008 VA dermatology treatment notes document that the Veteran was seen for follow up for dermatitis.  Physical examination of the skin from the waist up revealed multiple excoriated erosions and erythematous papules of the chest and scars of the right shoulder, left shoulder, and right clavicle.  

In a March 2009 statement the Veteran reported that he has tumors that spread in different areas of the body.  He reported that he has dermatitis of his chest, arms and other areas of the body.  In a July 2009 statement he reported that he has had one squamous cell carcinoma of his shoulder and psoriasis of his chest, arms, legs, buttocks, and back.  

In July 2009, VA afforded the Veteran a skin examination for the purpose of determining whether a higher rating was warranted for skin disease of his face.  The Veteran reported that he thought he has had approximately eight "spots" removed from his face, shoulder, and scalp and that at that time of the examination he had a spot above his right eye and right hand, and ears.  

Examination of his skin revealed face, neck, and ear "spots" and a "spot" on the top of the right hand to just beyond the wrist.  Diagnosis was basal cell, squamous cell carcinoma status post removal with actinic keratosis and scarring.  No opinion was rendered as to etiology.  

In March 2009, the RO received the Veteran's notice of disagreement as to the decision denying service connection for tumors of the bilateral arms and torso, and denial of service connection for eczema, psoriasis, pruritis, and folliculitis as secondary to squamous cell carcinoma.  The Veteran appealed the denial of service connection for tumors of the bilateral arms and torso.  The RO issued a statement of the case in October 2009 which included the issue of entitlement to service connection for tumors of the bilateral arms and torso.  The Veteran perfected an appeal of that issue in November 2009.  In January 2012 the RO issued a rating decision with regard to whether a higher evaluation was warranted for disability due to the Veteran's basal cell carcinoma and squamous cell carcinoma.  This rating decision appears to address only the carcinoma of his face.  In March 2012, the RO issued a statement of the case with regard to those other skin disabilities.  A January 2006 document is annotated that the Veteran did not submit a VA Form 9 (substantive appeal) as to the denial of service connection for dermatitis or eczema, dermatitis, pruritis, and folliculitis, and that the RO had closed the appeal.  

There are also several medical opinions with regard to the Veteran's skin conditions.  May 2006 VA treatment records include the following statement by VA physician:

It is not possible to determine exactly the contribution of each exposure to irradiation that led to the basal cell carcinomas and squamous cell carcinomas as well as the actinic keratoses that have developed in [the Veteran].  however it is entirely possible and very likely that the intense ultraviolet exposure he sustained while stationed on the Marshall Atoll Island contributed to the DNA damage of his skin cancers and precancer lesions on his sun exposed skin.  

Of record is a September 2007 letter, in which "R.P.D.," M.D., a VA dermatologist who had treated the Veteran, provided an expert opinion that it is very likely that the intense ultraviolet exposure the Veteran sustained during service contributed to his skin cancer and precancer lesions of his exposed skin.  Dr. R.P.D. provided a logical explanation as to the effect of acute high levels of ultraviolet radiation from sunlight on an individual with the Veteran's fair skin.  In a May 2009 letter, Dr. R.P.D. again stated that it is more likely than not that the Veteran's preskin cancers and skin cancers were caused by severe sun burns received during military service.  

It is clear from this sequence of events that service connection has been established for basal cell carcinoma and squamous cell carcinoma of exposed areas, which given the history of sunburn, includes his torso and upper extremities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the factors are met to trigger VA's duty to assist the Veteran by providing a medical examination and obtaining an opinion with regard to entitlement to service connection for tumors of his torso and upper extremities.  Therefore, on remand, the Veteran must be afforded an examination by an appropriate medical professional.  The examiner must identify any and all areas of basal cell carcinoma and squamous cell carcinoma or residuals of basal cell carcinoma and squamous cell carcinoma of his upper extremities and torso.  Such residuals include any scars from the skin cancer or from grafts used to treat the skin cancer.  As to any such areas, service connection has already been established for basal cell carcinoma and squamous cell carcinoma and the RO/AMC must issue a rating decision that takes into consideration these additional areas of basal cell carcinoma and squamous cell carcinoma or residuals of basal cell carcinoma and squamous cell carcinoma and provide the Veteran with his appellate and procedural rights so that he can appeal the rating assigned if he so desires.  

For all other identified tumors or residuals of tumors of the upper extremities and torso the examiner must provide an expert opinion as to whether such tumors or residuals had onset during active service or were caused by his active service.  


Bilateral foot disabilities

Service treatment records document that upon entrance examination for enlistment in May 1975 the Veteran had an abnormal clinical examination of his feet.  Pes planus, 2 degrees, with no symptoms, was noted.  He was treated for ingrown toenail on the right in August and September 1975.  January 1976 treatment notes document the Veteran's report of a six month history of achiness of his feet.  He reported that symptoms began upon entry into service and had gotten worse since that time.  Objective findings included moderate loss of arch support.  He also complained of back pain and there is a plan listed to rule out the back pain as secondary to pes planus.  In February 1976 he was referred to podiatry with a provisional diagnosis of pes planus and a question as to whether his reported back pain was related.  There is a February 1977 consult request to podiatry noting that the Veteran had ingrown toenails of both great toes for the past six years.  Provisional diagnosis was chronic ingrown toenails, both great toes.  He reported plantar warts in June 1977.  In the May 1979 report of medical history, the Veteran reported that he either then had or had previously had foot trouble.  A note on this form from a medical professional commented only that he had occasional pain of the feet.  

The Veteran's statements since he filed his claim, the reports in the service treatment records, and the lack of a relevant expert opinion, trigger VA's duty to provide a medical examination and obtain an expert opinion to assist the Veteran in substantiating his claim of entitlement to service connection for a bilateral foot disability.  As to the pes planus, the condition was noted at entrance into service and therefore that part of his claim is a claim of entitlement to service aggravation.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  In such cases, the burden lies with the claimant to establish, with VA's assistance, that the evidence is at least in equipoise as to whether his condition increased in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011); Wagner, 370 F.3d at 1096.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Wagner, 370 F.3d at 1096.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claim of entitlement to service connection for tumors of his upper extremities and torso.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify by diagnosis all tumors, or residuals of tumors, of the Veteran's torso and upper extremities.  

(b)  As to any tumors that are not basal cell carcinoma or squamous cell carcinoma, or residuals of such tumors, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the tumors or residuals had onset during his active service or were caused by his active service, including exposure to sunlight.  A complete rationale must be provided for any conclusion reached.  

2.  Ensure that the Veteran is scheduled for an examination of his feet by an appropriate medical professional.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to address the following:

(a)  Identify all disorders of the Veteran's feet, including any disorder of each great toe (such as from chronic ingrown toenails) and whether the Veteran currently has pes planus.  

(b)  If the Veteran has pes planus, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the pes planus noted on the May 1975 report of medical examination at entrance into service increased in disability during his active service.  If the examiner determines that it is at least as likely as not (a 50 percent or greater probability) that the pes planus increased in disability during the Veteran's active service, the examiner must provide an opinion as to whether there is clear and unmistakable evidence (i.e. evidence that is undeniable), that such increase in disability was due to the natural progression of the pes planus.  A complete rationale must be provided for any conclusion reached.  

(c)  As to any identified disorder of the Veteran's feet other than pes planus, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had onset during his active service or was caused by his active service.  A complete rationale must be provided for any conclusion reached.  

3.  If the examiner determines that the Veteran has basal cell carcinoma or squamous cell carcinoma tumors of the upper extremities or torso, or residuals of such tumors, the RO/AMC must issue a rating decision addressing compensation for the Veteran's basal cell carcinoma and squamous cell carcinoma that reflects consideration of the examiner's findings.  The RO must provide the Veteran and his representative with notice of the decision and notice as to the Veteran's procedural and appellate rights.  Such issue should only be returned to the Board if the Veteran timely disagrees with the rating or effective date assigned and timely perfects his appeal after issuance of a statement of the case.  

4.  Then, as to the remainder of the issue of entitlement to service connection for tumors of the upper extremities, and/or if the examiner does not diagnose basal cell carcinoma or squamous cell carcinoma of the upper extremities or torso, or residuals of such basal cell carcinoma or squamous cell carcinoma, readjudicate the claim on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

5.  Then, readjudicate the claim of entitlement to service connection for a bilateral foot disability.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

